THE THIRTEENTH COURT OF APPEALS

                                   13-19-00601-CR


                           FRANCISCO EZEQUIEL LOPEZ
                                      v.
                              THE STATE OF TEXAS


                                   On Appeal from the
                     206th District Court of Hidalgo County, Texas
                         Trial Court Cause No. CR-0990-19-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgments of the trial court should be reversed and rendered in

part and affirmed as modified in part. The Court orders the judgment of the trial court

REVERSED and RENDERS a judgment vacating count two. The Court orders the

judgments of the trial court AFFIRMED AS MODIFIED as to counts one and three.

      We further order this decision certified below for observance.

August 11, 2022